
	
		I
		111th CONGRESS
		2d Session
		H. R. 5553
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To extend the National Flood Insurance Program until
		  December 31, 2013.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Extension Act of 2010.
		2.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)the National Flood Insurance Program should
			 be extended before it expires to ensure homeowners are not left financially
			 vulnerable in the event of a natural disaster; and
			(2)the National Flood
			 Insurance Program is not sustainable in its current form and needs permanent
			 reform before the three-year extension under this Act expires.
			3.Extension of national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2008 and inserting December 31,
			 2013.
			(b)FinancingSection 1309(a) of such Act (42 U.S.C.
			 4016(a)) is amended by striking September 30, 2008 and inserting
			 December 31, 2013.
			
